Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance for claims 1-20 are the inclusion of the limitations of a liquid discharge head comprising a plurality of collection ports communicating with the plurality of pressure chambers, respectively; a plurality of common-collection branch channels communicating with two or more of the plurality of pressure chambers through the plurality of collection ports, respectively; a plurality of bypass supply ports, each of which is adjacent to one of the plurality of supply ports at each longitudinal end of one of the plurality of common-supply branch channels in one of the plurality of the nozzle groups; a plurality of bypass collection ports each of which is adjacent to one of the plurality of collection ports at each longitudinal end of one of the plurality of common-collection branch channels in the one of the plurality of nozzle groups; and a plurality of bypass channels connecting the plurality of bypass supply ports and the plurality of bypass collection ports, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
*Kato (10,751,998) teaches a liquid discharge head comprising a plurality of support ports, a plurality of common-supply branch channels, and a plurality of common-collection branch channels.
* Yamanaka (US2009/0102907) teaches an image forming apparatus comprising a liquid discharge head comprising multiple individual channels communicating with corresponding nozzles from which the liquid is discharged, a common channel configured to supply liquid to individual channels.
Kato and Yamanaka do not teach a plurality of bypass collection ports each of which is adjacent to one of the plurality of collection ports at each longitudinal end of one of the plurality of common-collection branch channels in the one of the plurality of nozzle groups; and a plurality of bypass channels connecting the plurality of bypass supply ports and the plurality of bypass collection ports, respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMSON D NGUYEN whose telephone number is (571)272-2259.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/LAMSON D NGUYEN/Primary Examiner, Art Unit 2853